                  Case 1:19-cv-00801-JL Document 47 Filed 11/27/19 Page 1 of 4
                   Case l:l9-cv-0080l-JL Document 39 Filed 11/20/19 PageJl^tifeTRicT court
                                                                            DISTRICT OF NEW HAMPSHIRE


                                                                                   NOV 2 2019
                               IN THE UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW HAMPSHIRE                     FILED

                                                      )
         STURM,RUGER & CO.,INC.                       )
                                                      \
                                                      )
                 Plaintiff,                           )
                                                      )
         V.                                           )
                                                      )
         AMERICAN OUTDOOR BRANDS                      )       Civil Action No. 19-cv-801-JL
         CORPORATION,SMITH & WESSON                   )
         INC.                                         )
         and                                          )
         THOMPSON/CENTER ARMS,                        )
         COMPANY,LLC,                                 )
                                                      \
                                                      )
                 Defendants.                          )
                                                      )

                                         PLAINTIFF'S EXHIBIT LIST


           ExhiWt      Descriprion
                       July 25, 2019 Secondary Meaning Sxirvey Report By Eugene Ericksen
              a        July 25, 2019 Confusion Survey Report By Eugene Ericksen
                       Links to Confusion Survey
    C
              4(ID)    Pine Tree Castings Brochure
                       ■44 Ruger Magnum Carbine Photo
nil''
                       ■44 Ruger Magnum Carbine-Serial No. 93919
                       1964 Ruger Advertisement for .44 Magnum and 10/22 Carbine
                       1964 Ruger Advertisement for New 10/22
                       Excerpt from 10/22 Manual
           10          Ruger 10/22 Photo Model 1103
                       Ruger 10/22 Serial No. 0014-21191 4.
           12.(^       Ruger 10/22 Photos Model 1151
           13W         Ruger   10/22   Photos Model 1256
  \\V      14 (ID)     Ruger   10/22   Photo Model 1261
           15 (ID)     Ruger   10/22   Photo Model 31139
           16 (ED)     Ruger   10/22   Photo Model 31145
           17 (ID)     Photo of Marlin Model 60
                       Photos of the Winchester Wildcat
        v/ 19'         Photos of the Sabatti Semi Auto .22 Sport
           20          Photos of the T/CR22
           21          T/CR22 Serial No. JLM3618
                Case 1:19-cv-00801-JL Document 47 Filed 11/27/19 Page 2 of 4
                  Case l;19-cv-00801-JL Document 39 Filed 11/20/19 Page 2 of 4



        Exhibit

        22          Jon Draper Video "Stmday Gunday"
 \y                 Ru^er 10/22 Variations PowerPoint •       6S>:tfc^cK
        24(18?)     Photos of Rifles at Parros, Waterbury, VT
        25 (ID)     Photos of rifles at Dicks Sporting Goods, Concord, NH
 v^26(^)            Photos of rifles from Bass Pro Shops in Hooksett, NH
        22          Photos of rifles from Cabelas,Sidney, NE
        28(;&j,     Photos of rifles from Bass Pro Shops, Bridgeport CT
        29(J8n      Photos of rifles from Cabelas, League City TX
        30gg)       Photos of rifles from Gunnies, Ore,, UT
                    Photos of rifles from Kentucky Guns,Louisville, KY
        32(ID       9/10/18 Email String from Danielle Sanville to Drake Qark
        33          Magpul Website
        34(ID)      Outdoor Sportsman Group Website
        35(ID)      May 9, 2018 - NRA Shooting Illustrated Article
        36(ID)      August 21, 2018 - NRA Shooting Illustrated Article
        37(ID)      December 13,2018 Truth About Guns Article
        38(ID)      Side-By-Side Comparison Component Parts
        39(ID)      Declaration of Jan VVhalen
        40(ID       Photo of Performance Center With Hogue Overmolded
<4^     41          Ruger Ghost Rail Peep Sight Photo
        42(ID)      Ruger Goes Magnum Advertisement
        43(ID       Ruger 10/22 Advertisements
        44          Third Party Publications Referencing Ruger 10/22
        45(ID)      Declaration of Robert Werkmeister
        46(ID)      Declaration of Christopher Killoy
                    2 Aftermarket 10/22 Stocks
       / 48(ID)     Expert Report of Seth Bredbury
  y 49(j^           Long Gun Study Part 1
                    Long Gim Study Part2
  ./51(iD)          T/CR22 Product Information - Sanville Depo Ex.2
        52(ID)      6/2/18 Email String Re OSG - Sanville Depo Ex. 3
        53(M        Advertising Expenses - Sanville Depo Ex. 4
 V      54(IR3      Peterson's Advertisement - Sanville Depo Ex.5
 L/'    55(1^       North American Whitetail Advertisement - Sanville Depo Ex.6
                    Shooting Times Advertisement- Sanville Depo Ex. 7
        57(ID)      T/CR22 Press Release - - Sanville Depo Ex.8
        58(1D)      7/26/18 Email Re American Hunter- Sanville Depo Ex. 10
        59(ID)      10/29/18 Email Ms. Sanville to Mr. Spafford - - Sanville Depo Ex. 11
        60(ID)      6/18/18 Mr. Grazio Email- Sanville Depo Ex. 12
        61(ID)      6/18/18 Sanville Email String With Magpul - Sanville Depo Ex. 14
        62(Ig)      9/10/18 Sanville Email String with Magpul- Sanville Depo Ex. 15
                    Magpul Products For Smith & Wesson - -Sanville Depo Ex. 18
             Case 1:19-cv-00801-JL Document 47 Filed 11/27/19 Page 3 of 4
                Casel:19-cv-00801-JL Document 39 Filed 11/20/19 Page 3 of 4



       64(ID)     6/21/17 Email Ms.Sanville with Mr. Unger- Sanville Depo Ex. 25
       65(ID)     6/22/17 Ms. Sanvile Email re 10/22- Sanville Depo Ex.26
s/     665^       Email from Ms. Sanville to Mr Spafford- Sanville Depo Ex. 27
\y                2/28/18 EmaU from Mr. Dempsey to Ms. Sanville- Sanville Depo Ex. 28
       68(ID)     4/18/18 Mr. Spafford to Ms.Sanville Email- Sanville Depo Ex.30
       69(ID)     Smith & Wesson Rimfire Rifle Market Analysis- Sanville Depo Ex.34
       70(ID)     Magpul Products - Unger Depo Ex. 2
       71(ID)     12/21/15 Mr. Beu Email - Unger Depo Ex.4
       72(1D)     1/26/17 Email String Mr. Beu - Unger Depo Ex. 5
       73(1D)     Rifle Specification Form- Unger Depo Ex.6
       74(1D)     Design Requirements for Project Viceroy- Unger Depo Ex.8
       75(ID)     2/17/16 Email from Mr. Beu - Unger Depo Ex. 12
       76(M       2/23/16 Email String from Mr. Beu - Unger Depo Ex. 13
 ' 77(j:^         6/1/16 Email String- Unger Depo Ex. 15
       78(1D)     Image of Ruger 1151 - Unger Depo Ex. 16
       79{1D)     7/26/16 Email String Mr. Dubois - Unger Depo Ex. 17
     • 80ftB$     3/18/16 Email String Mr. Beu- Unger Depo Ex, 18
       81(1D)     2/17/17 Email String Mr. Unger - Unger Depo Ex. 20
       82(JS)     3/21/17 Email Mr. Beu and Mr. Pliska - Unger Depo Ex. 22
       83(IB$     8/26/16 Email Mr. Laney and Mr. Viviano - Unger Depo Ex. 23
       84(1D)     5/5/17 Email Mr. Viviano and Mr. Unger - Unger Depo Ex. 25
       85(^^      5/3/16 Email Mr. Viviano and Mr. Matrishon Unger Depo Ex. 26
       86^.       Stage Gate Review May 16, 2016 - Unger Depo Ex. 28
       87(180     9/7/16 Email Marc Dempsey to Brian Gendron(and Excel Spreadsheet)
       88(ID)     3/1/16 Email String Tara Cowles and Mr. Unger
       89(ID)     5/1/18 Email from James Unger to Ms. Sanville "Viceroy Training"
 /90^             5/2/18 Email from James Unger to Mr. Santiago "T/CR22 Training"
                  (with attached Powerpoint)
       91(ID)     11/16/17 Email from Mr. Unger to Ms. Sanville - Unger Depo Ex. 33
       92(1D)     Images from Dr. Ericksen's Confusion Survey
       93(ID)     Images from Dr. Ericksen's Secondary Meaning Survey
       94(ID)     Serial number PV02635 - Volquartsen




           Plaintiff incorporates by reference all exhibits attached to its Complaint

     Memorandum of Law Supporting Motion for Preliminary Injtmction and Plaintiff's Reply

 Plaintiff's Reply to Defendants' Objection and Opposition to Plaintiff's Motion for

                                                3
            Case 1:19-cv-00801-JL Document 47 Filed 11/27/19 Page 4 of 4
             Case l:19-cv-00801-JL Document 39 Filed 11/20/19 Page 4 of 4



Preliminary Injunction, and Objection to Defendants' Daubert Motion.

                                        Respectfully submitted,

                                        STURM,RUGER & CO.,INC.
                                        By its attorneys,

                                        ORR & RENO,P.A.
                                        45 S. Main Street
                                        P.O. Box 3550
                                        Concord, NH 03302-3550
                                        Telephone: (603) 224-2381
                                        Facsimile: (603)223-2318

Dated: November 20, 2019             Bv:/s/Tames F. Laboe
                                        James F. Laboe(N.H. Bar No. 14571)
                                        Lisa Snow Wade(N.H. Bar No.5595)


                              CERTinCATE OF SERVICE


      I hereby certify that on this 20'^ day of November 2019, a copy of the foregoing was
served this day on all Counsel of Record by filing the foregoing with the Court's ECF
system.

                                        /s/Tames F. Laboe
                                        James F. Laboe


2602045.1
